Exhibit 10.1

 

EXECUTION COPY

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is made as of
June 11, 2017 by and between Bonanza Creek Energy, Inc. (the “Company”) and
Richard J. Carty (“You”).  The Company and You are collectively referred to
herein as the “Parties.”

 

1.                                      Separation.  The Company understands
that You have resigned, effective June 11, 2017 (the “Separation Date”), from
employment, and from all positions, with the Company and its affiliates,
including as a member of the Company’s Board of Directors (the “Board”). 
Accordingly, effective on the Separation Date, You hereby acknowledge and agree
that You will automatically resign (without the need for any additional
documentation) from all of your positions as an employee, officer, manager and
director (and/or member of any board or board equivalent) of the Company and all
of its affiliates (and as a fiduciary of any benefit plan of the Company or any
of its affiliates), and You will execute such additional documents as
reasonably  requested by the Company in good faith to evidence the foregoing. 
Except as required by law or as set forth in Section 2 below, the Separation
Date will be the termination date of your employment for purposes of active
participation in and coverage under all benefit plans and programs sponsored by
or through the Company or its affiliates.

 

2.                                      Separation Benefits.  In consideration
for your execution of the Release (as provided in Section 5 hereof) and the
other promises contained herein, the Company will treat your resignation as a
termination by the Company of your employment pursuant to Section 5(b)(i) of the
Company’s Fourth Amended and Restated Executive Change in Control and Severance
Plan (the “Severance Plan”) and, accordingly, will pay or provide, or cause to
be paid or provided, to You in accordance with, and subject to, the terms of the
Severance Plan applicable to such a termination, the benefits set forth in
Section 5(b)(i) of the Severance Plan as set forth on Appendix A attached hereof
and such other benefits set forth on Appendix A  (the “Resignation Benefits”). 
In addition to the Resignation Benefits, You will receive the following accrued
obligations: (i) payment of your base salary through the Separation Date;
(ii) payment to You, in accordance with the terms of the applicable retirement
benefit plan of the Company or its affiliates or to the extent required by law,
of any benefits to which You have a vested entitlement as of the Separation
Date; (iii) payment of any accrued unused vacation; and (iv) payment to You of
any approved but not yet reimbursed business expenses incurred in accordance
with applicable policies of the Company and its affiliates (collectively,
(i) through (iv), the (“Accrued Benefits”).

 

3.                                      No Other Compensation or Benefits. You
hereby acknowledge and agree that the Accrued Benefits and the Resignation
Benefits are in complete satisfaction of any and all compensation or benefits
due to You from the Company or any of its affiliates, whether for services
provided to the Company, any of its affiliates, or otherwise, and no further
compensation or benefits are owed to You in connection with your termination of
employment with the Company (including but not limited to any payment that
otherwise may have been payable to You under the Third Amended and Restated
Executive Change in Control and Severance Plan).

 

--------------------------------------------------------------------------------


 

4.                                      Restrictive Covenants.  You hereby
acknowledge and agree that You will abide by the terms and conditions of the
Employee Restrictive Covenants, Proprietary Information and Inventions Agreement
(the “Restrictive Covenant Agreement”) attached as Exhibit A to the Employment
Agreement dated November 11, 2014 by and between You and the Company (the
covenants set forth therein, collectively, the “Restrictive Covenants”), and
agree that the Restrictive Covenants shall remain in full force and effect in
accordance with their terms following the Separation Date and your execution of
this Agreement; provided that, contingent upon the Release becoming irrevocable,
for purposes of the Restrictive Covenant Agreement, the Company agrees to waive
Your prospective obligations, as of the Separation Date, under Section 6.3 of
the Employee Restrictive Covenants, Proprietary Information and Inventions
Agreement to the extent such obligations pertain to any mineral property
interest of the Company or the Company’s Affiliates that is located within the
State of Arkansas.

 

5.                                      Release.  The Resignation Benefits will
only be due and payable if, within twenty-one days of the Separation Date, You
deliver to the Company and do not revoke the executed general release of claims
in the form attached on Exhibit A hereto (the “Release”).  Contingent upon Your
execution and non-revocation of the Release: (A) the Company, on its own behalf
and on behalf of parents, subsidiaries, officers, shareholders, partners,
members, individual employees, agents, representatives, directors, employees,
attorneys, successors, and anyone acting on its behalf in their capacity as such
(collectively, the “Company Releasors”), hereby releases You from all claims and
causes of action by reason of any injuries and/or damages or losses, known or
unknown, foreseen or unforeseen, patent or latent which the Company Releasors
have sustained or which may be sustained as a result of any facts and
circumstances arising out of or in any way related to Your employment by the
Company, and to any other disputes, claims, disagreements, or controversies
between You and the Company up to and including the date this Agreement is
signed by the Company; provided that the Company Releasees are not releasing
claims related to (i) fraud embezzlement or criminal misconduct by You,
(ii) material breaches of Your fiduciary duties to the Company, or
(iii) material claims that cause material damage to the Company Releasors of
which the Board (excluding You) is unaware on the date hereof and (B) the
Company will direct its current members of the Board and executive officers to
not disparage or speak ill of You; provided that nothing herein shall prohibit
or limit such persons from providing truthful statements or information required
by law or in response to requests from regulatory agencies.  It is the intention
of the Company that this Release is a general release which shall be effective
as a bar to each and every claim, demand, or cause of action it releases. The
Company recognizes that the Company may have some claim, demand, or cause of
action against You of which the Company is totally unaware and unsuspecting
which the Company is giving up by execution of this Release. It is the intention
of the Company in executing this Release that, to the extent set forth herein,
it will deprive the Company of each such claim, demand or cause of action and
prevent the Company from asserting it against the released parties.

 

6.                                      Governing Law.  This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of Colorado without reference to principles of conflict of laws.

 

7.                                      Entire Agreement.  Except as otherwise
expressly provided herein, this Agreement constitutes the entire agreement
between You and the Company with respect to the

 

2

--------------------------------------------------------------------------------


 

subject matter hereof and supersedes any and all prior agreements or
understandings between You and the Company with respect to the subject matter
hereof, whether written or oral.  You acknowledge that, except as provided in
this Agreement or as otherwise required by applicable law, You will not receive
any additional compensation, severance or other benefits of any kind following
the Separation Date.  This Agreement will bind the heirs, personal
representatives, successors and assigns of both You and the Company, and inure
to the benefit of both You and the Company, and each of your respective heirs,
successors and assigns, provided that You may not assign your rights or
obligations hereunder.  This Agreement may be amended or modified only by a
written instrument executed by You and the Company.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the latest date
set forth below.

 

 

 

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Cyrus D. Marter IV

 

Name:

Cyrus D. Marter IV

 

Title:

Senior Vice President, General Counsel and Secretary

 

Date:

June 11, 2017

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Richard J. Carty

 

Richard J. Carty

 

 

 

 

 

 

 

Date: June 11, 2017

 

--------------------------------------------------------------------------------


 

Exhibit A

 

The undersigned (“Employee”), in accordance with the Separation and General
Release Agreement by and between Bonanza Creek Energy, Inc. (along with its
successors or affiliates, the “Company”) and Employee, dated June 11, 2017 (the
“Separation Agreement”), on Employee’s own behalf and on behalf of Employee’s
heirs, agents, representatives, attorneys, assigns, executors and/or anyone
acting on Employee’s behalf, and in consideration of the promises and assurances
for the Company to pay Employee the benefits set forth in the Separation
Agreement, as specified on Appendix A attached hereto in connection with
Employee’s termination from employment with the Company, to which Employee is
not automatically entitled, hereby fully releases, the Company’s parents,
subsidiaries, officers, shareholders, partners, members, individual employees,
agents, representatives, directors, employees, attorneys, successors, and anyone
acting on its behalf, known or unknown, from all claims and causes of action by
reason of any injuries and/or damages or losses, known or unknown, foreseen or
unforeseen, patent or latent which Employee has sustained or which may be
sustained as a result of any facts and circumstances arising out of or in any
way related to Employee’s employment by the Company or the resignation of that
employment, and to any other disputes, claims, disagreements, or controversies
between Employee and the Company up to and including the date this Release is
signed by Employee.  Employee’s release includes, but is not limited to, any
contract benefits, claims for quantum meruit, claims for wages, bonuses,
employment benefits, moving expenses, stock options, profits units, or damages
of any kind whatsoever, arising out of any contracts, express or implied, any
covenant of good faith and fair dealing, express or implied, any theory of
unlawful discharge, torts and related damages (including, but not limited to,
emotional distress, loss of consortium, and defamation) any legal restriction on
the Company’s right to terminate Employee’s employment and/or services, or any
federal, state or other governmental statute or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964 (as amended), the federal
Age Discrimination in Employment Act of 1967 (29 U.S.C. § 21, et seq.) (as
amended) (“ADEA”), the federal Americans with Disabilities Act of 1990, any
state laws concerning discrimination or harassment including the Fair Employment
and Housing Act, or any other legal limitation on contractual or employment
relationships, and any and all claims for any loss, cost, damage, or expense
with respect to Employee’s liability for taxes, penalties, interest or additions
to tax on or with respect to any amount received from the Company or otherwise
includible in Employee’s gross income, including, but not limited to, any
liability for taxes, penalties, interest or additions to tax arising from the
failure of this release agreement, or any other employment, severance, profit
sharing, bonus, equity incentive or other compensatory plan to which Employee
and the Company are or were parties, to comply with, or to be operated in
compliance with the Internal Revenue Code of 1986, as amended, including, but
not limited to, Section 409A thereof, or any provision of state or local income
tax law; provided, however, that notwithstanding the foregoing, the release set
forth in this Section shall not extend to: (a) any vested rights under any
pension, retirement, profit sharing or similar plan; (b) Employee’s rights, if
any, to indemnification or defense under the Company’s certificate of
incorporation, bylaws and/or policy or procedure, any indemnification agreement
with Employee or under any insurance contract, in connection with Employee’s
acts or omissions within the course and scope of Employee’s employment with the
Company; (c) any claims that cannot be waived as a matter of law; or
(d) Employee’s rights under the Separation Agreement (this “Release”).  Appendix
A to this Release sets forth the benefits, payments and obligations to which
Employee will be provided as full consideration for this Release if, and only
if, this Release is executed, delivered and become

 

--------------------------------------------------------------------------------


 

irrevocable by no later than the date specified in Section 2 herein. Employee
acknowledges and agrees that he is not entitled to any other termination or
severance benefits whether under this Release or otherwise.

 

2.                                      Employee acknowledges that Employee is
knowingly and voluntarily waiving and releasing any rights Employee may have
under the ADEA.  Employee also acknowledges that the consideration given for the
waiver and release hereunder is in addition to anything of value to which
Employee is already entitled.  Employee further acknowledges that Employee has
been advised by this writing, as required by the ADEA, that:  (a) Employee’s
waiver and release hereunder do not apply to any rights or claims that may arise
after the execution date of this Release; (b) Employee has been advised hereby
that Employee has the right to consult with an attorney prior to executing this
Release; (c) Employee has twenty-one days to consider this Release (although
Employee may choose to voluntarily execute this release earlier); (d) Employee
has seven (7) days following the execution of this Release to revoke the portion
of this Release applicable to ADEA claims; and (e) the portion of this Release
applicable to ADEA claims will not be effective until the date upon which the
revocation period has expired, which will be the eighth (8th) day after this
Release is executed by Employee (the “Effective Date”).  If Employee revokes the
portion of this Release applicable to ADEA claims, he will not be entitled to,
and shall not receive, the applicable payments and benefits set forth on
Appendix A.

 

3.                                      Nothing in this Release (including,
without limitation, Sections 4, 5 and 6 hereof), the Severance Plan, or any
other Company agreement, policy or procedure (this Release, the Severance Plan
and such other agreements, policies and procedures, collectively, the “Company
Arrangements”) limits Employee’s ability to communicate directly with and
provide information, including documents, not otherwise protected from
disclosure by any applicable law or privilege to the Securities and Exchange
Commission (the “SEC”) or any other federal, state or local governmental agency
or commission (each, a “Government Agency”) regarding possible legal violations,
without disclosure to the Company.  The Company may not retaliate against
Employee for any of these activities, and nothing in the Company Arrangements
requires Employee to waive any monetary award or other payment that Employee
might become entitled to from the SEC or any other Government Agency.

 

Further, nothing in the Company Arrangements precludes Employee from filing a
charge of discrimination with the Equal Employment Opportunity Commission or a
like charge or complaint with a state or local fair employment practice agency. 
However, once this Release becomes effective, Employee may not receive a
monetary award or any other form of personal relief from the Company in
connection with any such charge or complaint that Employee filed or is filed on
Employee’s behalf.

 

Notwithstanding anything to the contrary in the Company Arrangements, as
provided for in the Defend Trade Secrets Act of 2016 (18 U.S.C. § 1833(b)),
Employee will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Without limiting the foregoing, if Employee files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, Employee

 

6

--------------------------------------------------------------------------------


 

may disclose the trade secret to Employee’s attorney and use the trade secret
information in the court proceeding, if Employee (x) files any document
containing the trade secret under seal, and (y) does not disclose the trade
secret, except pursuant to court order.

 

4.                                      Employee acknowledges that Employee
executed an Employee Restrictive Covenants, Proprietary Information and
Inventions Agreement under which Employee assumed certain obligations relating
to the Company’s confidential and proprietary business information and trade
secrets and containing certain covenants relating to competition, solicitation
and assignment of invention (“Employee Proprietary Information and Inventions
Agreement”).  Employee agrees that, except to the extent it conflicts with
Section 3, the Employee Proprietary Information and Inventions Agreement shall
by its terms survive the execution of this Release and that the parties’ rights
and duties thereunder shall not in any way be affected by this Release. 
Employee also warrants and represents that, subject to Section 5 of Appendix A,
Employee has returned any and all documents and other property of the Company
constituting a trade secret or other confidential research, development or
commercial information in Employee’s possession, custody or control, and
represents and warrants that Employee has not retained any copies or originals
of any such property of the Company. Employee further warrants and represents
that, except as provided by Section 3, Employee has never violated the Employee
Proprietary Information and Inventions Agreement, and will not do so in the
future.

 

5.                                      Employee acknowledges that because of
Employee’s position with the Company, Employee may possess information that may
be relevant to or discoverable in connection with claims, litigation or
judicial, arbitral or investigative proceedings initiated by a private party or
by a regulator, governmental entity, or self-regulatory organization, that
relates to or arises from matters with which Employee was involved during
Employee’s employment with the Company, or that concern matters of which
Employee has information or knowledge (collectively, a “Proceeding”).  Employee
agrees that Employee shall testify truthfully in connection with any such
Proceeding.  Except as provided in Section 3, Employee agrees that Employee
shall cooperate with the Company in connection with every such Proceeding, and
that Employee’s duty of cooperation shall include an obligation to meet with the
Company representatives and/or counsel concerning all such Proceedings for such
purposes, and at such times and places, as the Company reasonably requests on
reasonable prior notice and during normal business hours, and to appear for
deposition and/or testimony upon the Company’s request and without a subpoena. 
The Company shall reimburse Employee for reasonable out-of-pocket expenses that
Employee incurs in honoring Employee’s obligation of cooperation under this
Section.

 

6.                                      Employee covenants never to disparage or
speak ill of the Company or any the Company product or service, or of any past
or present employee, officer or director of the Company, except as provided in
Section 3.  Employee further agrees not to harass or behave unprofessionally
toward any past, present or future Company employee, officer or director.

 

7.                                      Release of Unknown Claims.  It is the
intention of Employee that this Release is a general release which shall be
effective as a bar to each and every claim, demand, or cause of action it
releases.  Employee recognizes that Employee may have some claim, demand, or
cause of action against the Company of which Employee is totally unaware and
unsuspecting which Employee is giving up by execution of this release.  It is
the intention of Employee in executing

 

7

--------------------------------------------------------------------------------


 

this Release that it will deprive Employee of each such claim, demand or cause
of action and prevent Employee from asserting it against the released parties.

 

 

 

RICHARD J. CARTY

 

 

 

 

 

 

 

By:

/s/ Richard J. Carty

 

8

--------------------------------------------------------------------------------


 

APPENDIX A

 

The Company shall provide Employee with the benefits set forth below in
accordance with, and subject to the terms of, the Severance Plan, the Separation
Agreement to which this Appendix A is attached, and this Appendix A. 
Capitalized terms not otherwise defined in the Separation Agreement or this
Appendix A shall have the meanings set forth in the Severance Plan.

 

1.                                      Effective on the Effective Date of the
Release (i.e., the date the Release becomes irrevocable), full acceleration of
vesting of the Employee’s Emergence Grant, which includes 137,814 non-qualified
stock options (the “Options”) granted under the Company’s 2017 Long Term
Incentive Plan (the “LTIP”) and 137,814 RSUs (the “RSUs”) granted under the
LTIP.  The Company agrees to honor Employee’s election to have all income and
employment taxes required to be withheld in respect of the vesting and
settlement of the RSUs and the exercise of the Options, and payment of the
exercise price of the Options, to be satisfied via net settlement in accordance
with the applicable terms of the LTIP.  The parties acknowledge and agree that,
except as set forth in Section 3 of this Appendix A, Employee is not entitled to
receive any cash severance benefits.  If Employee revokes the portion of the
Release applicable to ADEA claims, Employee will automatically and without
further action forfeit 100% of the RSU portion and 95% of the option portion of
the Emergence Grant that would otherwise vest under this Section 1.

 

2.                                      If and to the extent permitted under
applicable law and without additional cost or penalty to the Company or
Employee, during the portion, if any, of the 12-month period, commencing as of
the date Employee is eligible to elect and timely elects to continue coverage
for Employee and Employee’s eligible dependents under the Company’s or an
affiliate’s group health plan pursuant to COBRA or similar state law, the
Company (or the affiliate of the Company that is Employee’s employer immediately
prior to the Separation Date) shall reimburse Employee for the difference
between the amount Employee pays to effect and continue such coverage and the
employee contribution amount that active senior executive employees of the
Company or its applicable affiliate pay for the same or similar coverage, with
any such reimbursement payable for the 60 day period immediately following the
Separation Date being payable on the first business day 60 days following the
Change in Control and any other such reimbursement payable being paid on a
monthly basis thereafter (the “COBRA Benefit”).

 

3.                                      If there is a “Change in Control” (as
defined in the Company’s Third Amended and Restated Executive Change in Control
and Severance Plan as in effect on June 4, 2017 (the “Prior Plan”) after June 4,
2017 and on or before June 5, 2018, Employee will receive the following
additional payments as additional consideration for the Release (collectively,
the “CIC Benefits”):

 

a.              An amount equal to three (3) years of base salary as of the
Separation Date (the “Base Salary Severance”).  For the avoidance of doubt, the
amount payable with respect to the Base Salary Severance will be $1,725,000.

 

b.              An amount equal to 300% of the greater of (A) the annual average
of any bonuses received by Employee from the Company pursuant to the Company’s
Short Term

 

--------------------------------------------------------------------------------


 

Incentive Program in the two (2) calendar years immediately before the
Separation Date and (B) Employee’s current “target” bonus amount as of the
Separation Date (the greater of A and B, the “Bonus Severance”). For the
avoidance of doubt, the amount payable with respect to the Bonus Severance will
be $2,164,845.

 

c.               The COBRA Benefit will be extended to eighteen (18) months.

 

All CIC Benefits will be subject to applicable taxes and withholdings, and in
the case of the Base Salary Severance and Bonus Severance, such amounts will be
paid to Employee upon the later of (i) sixty (60) days following the occurrence
of a Change in Control or (ii) the date that the Release is effective and no
longer revocable (the later of (i) and (ii), the “CIC Benefits Commencement
Date”).  With respect to the COBRA Benefit, such payments will commence as of
the CIC Benefits Commencement Date.

 

The CIC Benefits shall not be payable if Employee revokes the portion of the
Release applicable to ADEA claims.

 

For the sake of clarity, all payments and benefits set forth herein shall be
subject to the terms of this Appendix A and the Severance Plan (in case of the
benefits set forth in Sections 1 and 2) and the Prior Plan (in the case of the
benefits set forth in Section 3) that are applicable in the case of a
termination of a Tier 1 Executive’s employment by the Company for a reason other
than Cause (as defined in the applicable document).

 

4.                                      Employee shall be entitled to retain the
two laptops and two iPads provided to Employee by the Company after the Company
has removed all confidential information from such devices.

 

5.                                      The Company will pay Employee his base
salary through and including June 30, 2017; provided that Employee covenants and
agrees to consult with the Company and provide transition services to the
Company through June 30, 2017.

 

10

--------------------------------------------------------------------------------